Case 2:20-cv-11064-FMO-MRW Document 26-5 Filed 01/22/21 Page 1 of 2 Page ID #:200



        ZUCKERMAN SPAEDER LLP
    1   JON R. FETTEROLF (Pro Hac Vice)
        jfetterolf@zuckerman.com
    2   MARGARITA K. O’DONNELL (Pro Hac
        Vice)
    3   modonnell@zuckerman.com
        IVANO M. VENTRESCA (Pro Hac Vice)
    4   iventresca@zuckerman.com
        1800 M Street NW, Suite 1000
    5   Washington, DC 20036-5807
        Telephone: (202) 778-1800
    6   Facsimile: (202) 822-8106
    7   CADER ADAMS LLP
    8   YASMIN CADER (State Bar No. 250762)
        yasmincader@caderadams.com
    9   CHRISTINE ADAMS (State Bar No.
        172876)
   10   christineadams@caderadams.com
        865 S Figueroa St, 31st Floor
   11   Los Angeles, California 90017
        Telephone: (213) 408-4081
   12   Facsimile: (213) 408-4084

   13   Attorneys for Defendant Yasiel Puig

   14                       UNITED STATES DISTRICT COURT
   15                     CENTRAL DISTRICT OF CALIFORNIA
   16                                  WESTERN DIVISION
   17
   18 JANE ROE,                                      CASE NO. 2:20-cv-11064-FLA-MRW

   19              Plaintiff,                        DECLARATION OF MARGARITA
                                                     K. O’DONNELL
   20        v.
   21 YASIEL PUIG; and DOES 1-10,
      inclusive,
   22
                 Defendants.
   23
   24
   25
   26
   27
   28
                                                                  Case No. 2:20-cv-11064-FLA-MRW
                                DECLARATION OF MARGARITA K. O’DONNELL
Case 2:20-cv-11064-FMO-MRW Document 26-5 Filed 01/22/21 Page 2 of 2 Page ID #:201




    1               DECLARATION OF MARGARITA K. O’DONNELL
    2        I, Margarita K. O’Donnell, declare that:
    3        1. I am a partner at the law firm of Zuckerman Spaeder, LLP, in Washington
    4           D.C. and am admitted pro hac vice in this case. I am counsel for Defendant
    5           Yasiel Puig. If called as a witness, I could and would testify competently to
    6           the information set forth herein.
    7        2. Attached hereto as Exhibit B-1 is an Instagram page that, based on upon
    8           information available to me, appears to be managed or owned by Plaintiff
    9           Jane Roe.
   10        3. Attached hereto as Exhibit B-2 is an Instagram page that, based on upon
   11           information available to me, appears to be managed or owned by Plaintiff
   12           Jane Roe.
   13        4. Attached hereto as Exhibit B-3 is a Twitter page that, based on upon
   14           information available to me, appears to be managed or owned by Plaintiff
   15           Jane Roe.
   16        5. Attached hereto as Exhibit B-4 is a YouTube page that, based on upon
   17           information available to me, appears to be managed or owned by Plaintiff
   18           Jane Roe.
   19
   20        I declare under penalty of perjury that the foregoing is true and correct.
   21        Executed this 22nd day of January, 2021 at Washington, D.C.
   22
                                                     By:   /s/ Margarita K. O’Donnell
   23
                                                           Margarita K. O’Donnell
   24
   25
   26
   27
   28
                                                               Case No. 2:20-cv-11064-FLA-MRW
                             DECLARATION OF MARGARITA K. O’DONNELL
